

114 S3478 IS: Combating European Anti-Semitism Act of 2016
U.S. Senate
2016-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3478IN THE SENATE OF THE UNITED STATESNovember 17, 2016Mr. Rubio (for himself, Mr. Kaine, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require continued and enhanced annual reporting to Congress in the Annual Report on
			 International Religious Freedom on anti-Semitic incidents in Europe, the
			 safety and security of European Jewish communities, and the efforts of the
			 United States to partner with European governments, the European Union,
			 and civil society groups, to combat anti-Semitism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Combating European Anti-Semitism Act of 2016. 2.FindingsCongress makes the following findings:
 (1)During the past decade, there has been a steady increase in anti-Semitic incidents in Europe, resulting in European Jews being the targets of physical and verbal harassment and even lethal terrorist attacks, all of which has eroded personal and communal security and the quality of daily Jewish life.
 (2)According to reporting by the European Union Agency for Fundamental Rights (FRA), between 2005 and 2014, anti-Semitic incidents increased in France from 508 to 851; in Germany from 60 to 173; in Belgium from 58 to 130; in Italy from 49 to 86; and in the United Kingdom from 459 to 1,168.
 (3)Anti-Zionism has at times devolved into anti-Semitic attacks, prompting condemnation from many European leaders, including French Prime Minister Manuel Valls, British Prime Minister David Cameron, and German Chancellor Angela Merkel.
 (4)Since 2010, the Department of State has adhered to the working definition of Anti-Semitism by the European Monitoring Center on Racism and Xenophobia (EUMC). Some contemporary examples of anti-Semitism include the following:
 (A)Calling for, aiding, or justifying the killing or harming of Jews (often in the name of a radical ideology or an extremist view of religion).
 (B)Making mendacious, dehumanizing, demonizing, or stereotypical allegations about Jews as such, or the power of Jews as a collective, especially, but not exclusively, the myth about a world Jewish conspiracy or of Jews controlling the media, economy, government, or other societal institutions.
 (C)Accusing Jews as a people of being responsible for real or imagined wrongdoing committed by a single Jewish person or group, the State of Israel, or even for acts committed by non-Jews.
 (D)Accusing the Jews as a people, or Israel as a state, of inventing or exaggerating the Holocaust. (E)Accusing Jewish citizens of being more loyal to Israel, or to the alleged priorities of Jews worldwide, than to the interest of their own countries.
 (5)On October 16, 2004, the President signed into law the Global Anti-Semitism Review Act of 2004 (Public Law 108–332). This law provides the legal foundation for a reporting requirement provided by the Department of State annually on anti-Semitism around the world.
 (6)In November 2015, the House of Representatives passed H. Res. 354 by a vote of 418–0, urging the Secretary of State to continue robust United States reporting on anti-Semitism by the Department of State and the Special Envoy to Combat and Monitor Anti-Semitism.
 (7)In 2016, the International Holocaust Remembrance Alliance (IHRA), comprised of 31 member countries, adopted a working definition of anti-Semitism which stated: Anti-Semitism is a certain perception of Jews, which may be expressed as hatred toward Jews. Rhetorical and physical manifestations of anti-Semitism are directed toward Jewish or non-Jewish individuals and/or their property, toward Jewish community institutions and religious facilities.
 (8)The IHRA further clarified that manifestations of anti-Semitism might also target the State of Israel, conceived of as a Jewish collectivity. Anti-Semitism frequently charges Jews with conspiring to harm humanity, and it is often used to blame Jews for why things go wrong. It is expressed in speech, writing, visual forms, and action, and employs sinister stereotypes and negative character traits.
 3.Sense of CongressIt is the sense of Congress that— (1)it is in the national interest of the United States to combat anti-Semitism at home and abroad;
 (2)anti-Semitism is a challenge to the basic principles of tolerance, pluralism, and democracy, and the shared values that bind Americans and Europeans together;
 (3)there is an urgent need to ensure the safety and security of European Jewish communities, including synagogues, schools, cemeteries, and other institutions;
 (4)the United States should continue to emphasize the importance of combating anti-Semitism in multilateral bodies, including the United Nations, European Union institutions, and the Organization for Security and Cooperation in Europe;
 (5)the Department of State should continue to thoroughly document acts of anti-Semitism and anti-Semitic incitement that occur around the world, and should continue to encourage other countries to do the same, and share their findings; and
 (6)the Department of State should continue to work to encourage adoption by national government institutions and multi-lateral institutions of a working definition of anti-Semitism similar to the one adopted in the International Holocaust Remembrance Alliance context.
 4.Annual reporting on the state of anti-Semitism in EuropeParagraph (1) of section 102(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412) is amended by adding at the end the following new subparagraph:
			
 (G)Anti-Semitism in EuropeIn addition to the information required under clause (iv) of subparagraph (A), with respect to each European country in which verbal or physical threats or attacks are particularly significant against Jewish persons, places of worship, schools, cemeteries, and other religious institutions, a description of—
 (i)the security challenges and needs of European Jewish communities and European law enforcement agencies in such countries to better protect such communities;
 (ii)to the extent practicable, the efforts of the United States Government over the reporting period to partner with European law enforcement agencies and civil society groups regarding the sharing of information and best practices to combat anti-Semitic incidents in Europe;
 (iii)European educational programming and public awareness initiatives that aim to collaborate on educational curricula and campaigns that impart shared values of pluralism and tolerance, and showcase the positive contributions of Jews in culture, scholarship, science, and art, with special attention to those segments of the population that exhibit a high degree of anti-Semitic animus; and
 (iv)efforts by European governments to adopt and apply a working definition of anti-Semitism..